         Case 2:18-cv-00506-MJP Document 69 Filed 12/29/20 Page 1 of 1




      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON
                                AT SEATTLE



       SCOTT MILLER and MICHAEL                      JUDGMENT IN A CIVIL CASE
       SPAULDING,
                                                     CASE NO. C18-506-MJP
                            Plaintiffs,

              v.

       KSHAMA SAWANT,

                            Defendant.




       Jury Verdict. This action came before the court for a trial by jury. The issues
       have been tried and the jury has rendered its verdict.

X      Decision by Court. This action came to consideration before the court. The issues
       have been considered and a decision has been rendered.

    THE COURT HAS ORDERED THAT the defamation and outrage claims against
    Defendant Councilmember Sawant be dismissed with prejudice (Dkt. No. 68).

       Dated December 29, 2020.



                                           William M. McCool
                                           Clerk of Court

                                            s/ Paula McNabb
                                            Deputy Clerk
